Title: To Thomas Jefferson from John Wayles Eppes, 11 May 1802
From: Eppes, John Wayles
To: Jefferson, Thomas


            Dear Sir,Bermuda-Hundred May 11. 1802.
            Your last letters the one to Maria by the way of Colesville & the other to me by City point have been received. I am sorry it is not in our power to join you at Monticello—The trip requiring four horses renders it impossible to draw them from their work at this season without a sacrifice of our crop. To keep four horses for that trip only for all others we can perform without extra horses would be a heavy charge and consume a great part of the profit of so small a farm as mine! If I could conveniently make the arrangement I would gladly leave this place and fix immediately at Pant-Ops, that Maria might always be with you when your public duties allowed of your being at Monticello. I think however that one temporary establishment is enough and whenever I build I wish to settle comfortably for life—My funds not being equal to that object I have proposed to Maria to sell the Land you have given her in Bedford and to employ a part of the money in forming a comfortable establishment at Pant-Ops and either to lay out the residue of the money in Land in the neighbourhood of Monticello or vest it in some species of property which could not be affected by any change which may take place in this State, & in case of confusion or difficulty at any future period might prove a valuable fund. Unimproved Lots in the Federal city purchased & improved yield I am told a handsome interest on money and would perhaps be better property than U. States paper being more permanent. The Bedford property employed in this way would yield income immediately & will not employed as a farm be profitable for years even if I had Negroes to work on it which is not the case. The forming a farm from the woods is a work of time & from my own experience I judge that no profit can be drawn for four years at least—The renting of Land too unless under the immediate eye of the proprietor is liable to very strong objections.
            We have been at home only a few days after a trip of three weeks to Eppington—Maria has had a pain in her face again within four or five days past & is not at present very well—Our little son is in good health & has two teeth—
            Accept for your health our affectionate wishes—
            Yours Sincerely
            Jno: W: Eppes
          